DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, is being examined under the pre-AIA  first to invent provisions.  

Applicant(s) Response to Official Action
The response filed on 2/22/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 7, and 8  were amended.  Claims 1-18 were presented for examination.  

Applicants’ filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot and is accordingly withdrawn. Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-18 are allowed.  

The following is an Examiner's statement of reasons for allowance:


Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 



/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435